DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/22/2020 and 9/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 9/30/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining, by the core network device, a location area identity list of user equipment” as noted in claim 1 and “determine a location area identity list of user equipment” as noted in claim 16 are not considered as reasonable for a human to perform and the limitations are considered as directed to a technical improvement as in paragraph 0005 of the specification of the original disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zong US 20190021047.

As to claim 1:
Zong discloses:
A communication method, comprising:
receiving, by a core network device, a first message from an access network device, wherein the first message carries information used to indicate a slice supported by the access network device; and
(“The name or IP address of a service node in the network slice may be acquired from the network slice name in the DNS manner as well as other manners. FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name. As shown in FIG. 6, when receiving an access request from a mobile terminal, an eNB may request a network selection function to allocate an MME for access of the mobile terminal. The network selection function may query network topology information of this network slice based on a network slice name, so as to decide to select an MME to serve the mobile terminal. Herein, the network topology information of each network slice may be stored in a system. The network topology information of a network slice may include the following information: the quantity of MME Groups in the network slice, an attribute of each MME Group such as a deployment location of the MME Group, a served TA list and a connected eNB list, each MME and loads thereof in each MME group, and the like. As shown in FIG. 6, a network slice identified by a network slice name xMBB.ns may contain three MME Groups, where an MME Group 1 and an MME Group 2 are connected with the eNB in FIG. 6.”; Zong; 0092)

“network selection function” maps to “core network device”,
“eNB” maps to “access network device”,
“acquiring service node information in a network slice based on a network slice name. As shown in FIG. 6, when receiving an access request from a mobile terminal, an eNB may request a network selection function to allocate an MME for access of the mobile terminal. The network selection function may query network topology information of this network slice based on a network slice name” maps to “receiving, by a core network device, a first message from an access network device”, where “receiving an access request” maps to “first message”,
“based on a network slice name”/”network slice identified by a network slice name xMBB.ns” maps to “carries information used to indicate a slice”, where “network slice name”/”xMBB.ns” maps to “indicate a slice”,
FIG. 6 illustrates “eNB” in communication with the “network slice 1”/”xMBB.ns” which maps to “slice supported by the access network device”,

determining, by the core network device, a location area identity list of user equipment (UE) based on the information used to indicate the slice supported by the access network device.
(“As shown in FIG. 3, an MME Group 1 manages three Tracking Areas (TA) namely TA1, TA2 and TA3, the MME Group 1 has two network slices namely network slice 1 and network slice 2, each network slice has a group of 
(“The FQDN may identify all serving MMEs corresponding to a certain Tracking Area Identity (TAI) in a mobile broadband network identified by xMBB.ns.”; Zong; 0090)
(“In an exemplary embodiment, the network selection function may select the service node based on a network slice name, UE location information (such as radio access point ID and current TAI) or network topology information”; Zong; 0106)
(where
“UE” maps to “UE”,
“The network topology information of a network slice may include the following information: the quantity of MME Groups in the network slice, an attribute of each MME Group such as a deployment location of the MME Group, a served TA list”/”TAs”/”manages three Tracking Areas (TA) namely TA1, TA2 and TA3”/”Tracking Area Identity (TAI)” maps to ”location area identity list”,
“UE location information (such as radio access point ID and current TAI”/”served TA list” maps to “location area identity list of user equipment (UE)”
“network selection function may query network topology information of this network slice based on a network slice name, so as to decide to select an MME to serve the mobile terminal. Herein, the network topology information of each network slice may be stored in a system. The network topology information of a network slice may include the following information: ...a served TA list” maps to “determining, by the core network device, a location area identity list”, where “decide” maps to “determining”, “TA list” maps to “location area identity list”

	Zong teaches a network selection function which receives a request to allocate an MME from an eNB where the request includes a slice name and the network selection function returns a selected MME based on stored tracking area list information.

As to claim 3:
Zong discloses:
A method, wherein the determining, by the core network device, a location area identity list of UE based on the information used to indicate the slice supported by the access network device comprises:
determining, by the core network device and based on information about one or more slices to which the UE is allowed to access and obtained information about one or ... slices supported by the access network device, whether the access network device or ... is located in a location area of the UE.
(“At act 202, the network selection function may search for the topology information of the network slice based on the network slice name. The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns. The network selection function may further filter the selected MME Group from the topology information of the network slice based on information of an eNB requesting to allocate an MME, 
(“In an exemplary embodiment, the network selection function may select the service node based on a network slice name, UE location information (such as radio access point ID and current TAI) or network topology information”; Zong; 0106)
(“FIG. 1 is a schematic diagram of network slices. In FIG. 1, three network slices (network slices 1, 2 and 3) are exemplarily shown. One network slice may form one virtual core network providing mobile network access service for a group of User Equipment (UE).”; Zong; 0005)
(where
“The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns. The network selection function may further filter the selected MME Group from the topology information of the network slice based on information of an eNB requesting to “determining, by the core network device and based on information about one or ... slices to which the UE is allowed to access and obtained information about one or ... slices supported by the access network device, whether the access network device or ... is located in a location area of the UE”, where “TAI”/”UE location information...current TAI” maps to “location area of the UE”, “filter the selected” maps to “determining”, “xMBB.ns” maps to “based on information about one...or...slices”, “One network slice may form one virtual core network providing mobile network access service for a group of User Equipment (UE)” maps to “which the UE is allowed to access”)

As to claim 16:
Zong discloses:
A core network device, comprising:
a receiver, the receiver configured to receive a first message from an access network device, wherein the first message carries information used to indicate a slice supported by the access network device; and
 (“The name or IP address of a service node in the network slice may be acquired from the network slice name in the DNS manner as well as other manners. FIG. 6 is a schematic diagram of acquiring service node information in 
(where
“receiver” is considered as required for operation,
“network selection function” maps to “core network device”,
“eNB” maps to “access network device”,
“acquiring service node information in a network slice based on a network slice name. As shown in FIG. 6, when receiving an access request from a mobile terminal, an eNB may request a network selection function to allocate an MME for access of the mobile terminal. The network selection function may query network topology information of this network slice based on a network slice “receiving, by a core network device, a first message from an access network device”, where “receiving an access request” maps to “first message”,
“based on a network slice name”/”network slice identified by a network slice name xMBB.ns” maps to “carries information used to indicate a slice”, where “network slice name”/”xMBB.ns” maps to “indicate a slice”,
FIG. 6 illustrates “eNB” in communication with the “network slice 1”/”xMBB.ns” which maps to “slice supported by the access network device”,

at least one processor, the at least one processor configured to determine a location area identity list of user equipment (UE) based on the information used to indicate the slice supported by the access network device.
 (“As shown in FIG. 3, an MME Group 1 manages three Tracking Areas (TA) namely TA1, TA2 and TA3, the MME Group 1 has two network slices namely network slice 1 and network slice 2, each network slice has a group of MMEs, and each eNB in the three TAs managed by the MME Group 1 has an interface with each MME separately.”; Zong; 0064)
(“The FQDN may identify all serving MMEs corresponding to a certain Tracking Area Identity (TAI) in a mobile broadband network identified by xMBB.ns.”; Zong; 0090)
(“In an exemplary embodiment, the network selection function may select the service node based on a network slice name, UE location information (such 
(where
“processor” is considered as required for operation,
“UE” maps to “UE”,
“The network topology information of a network slice may include the following information: the quantity of MME Groups in the network slice, an attribute of each MME Group such as a deployment location of the MME Group, a served TA list”/”TAs”/”manages three Tracking Areas (TA) namely TA1, TA2 and TA3”/”Tracking Area Identity (TAI)” maps to ”location area identity list”,
“UE location information (such as radio access point ID and current TAI”/”served TA list” maps to “location area identity list of user equipment (UE)”
“network selection function may query network topology information of this network slice based on a network slice name, so as to decide to select an MME to serve the mobile terminal. Herein, the network topology information of each network slice may be stored in a system. The network topology information of a network slice may include the following information: ...a served TA list” maps to “determining, by the core network device, a location area identity list”, where “decide” maps to “determining”, “TA list” maps to “location area identity list”

	Zong teaches a network selection function which receives a request to allocate an MME from an eNB where the request includes a slice name and the .

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salkintzis US 20170245316.

As to claim 11:
Salkintzis discloses:
sending, by an access network device, a connection setup request message to a core network device;
(“Establishing S1 signaling connections includes exchanging 608 S1 Setup Request and Setup Response messages between the eNB and each MME. The eNB 416 sends conventional S1 Setup Request messages (1a.) and receives S1 Setup Response messages (1b.) from each MME which include a served category parameter 609. The served category parameter 609 indicates an application category supported by the specific MME. Through the exchange 608 of S1 Setup messages, the eNB 416 identifies an application category supported by every connected MME.”; Salkintzis; 0142)
(where
“eNB” maps to “access network device”,
“MME” maps to “core network device”,
“sending, by an access network device, a connection setup request message to a core network device”,

receiving, by the access network device, a connection setup response message from the core network device, wherein the connection setup response message carries information used to indicate a slice supported by the core network device; and
(“The network attach procedure 600 shows how the eNB 416 (or equivalent base station) selects an MME (or equivalent management entity) in a network slice based on the application category parameter 421 requested by the UE 402”; Salkintzis; 0141)
(where
“receives S1 Setup Response messages (1b.) from each MME which include a served category parameter 609” maps to “receiving, by the access network device, a connection setup response message from the core network device”,
“served category”/”network slice based on the application category”/FIG. 6 maps to “the connection setup response message carries information used to indicate a slice supported by the core network device”, where “served category” maps to “message carries information”, ”network slice based on the application category” maps to “indicate a slice supported by the core network device”

selecting, by the access network device, the core network device for user equipment (UE) based on the information used to indicate the slice supported by the core network device.
(“As illustrated in FIG. 6, the eNB 416 selects the MME-a in the Slice B 406 based on the indicated application category. For example, the application category parameter 421 may indicate a general purpose application category, which is supported by the Slice B 406. After the eNB 416 selects an MME in an appropriate network slice (here the MME-a) based on the indicated application category, the eNB carries out the known S1 procedures to connect the UE with the selected MME. Here, the eNB 416 sends an “Initial UE Message” 618 and receives a “DL NAS Transport” message in return from the MME in Slice B 606. Thus, the eNB 416 attaches the UE 402 to a MME in the appropriate network slice by matching the application category requested by the UE (in the application category parameter 421) with the served category parameter 609 received from the connected MMEs.”; Salkintzis; 0148)
(where
“the eNB 416 selects the MME-a” maps to “selecting, by the access network device, the core network device”,
“eNB 416 attaches the UE 402 to a MME in the appropriate network slice”/”selects an MME in an appropriate network slice (here the MME-a) based on the indicated application category” maps to “for user equipment (UE) based on the information used to indicate the slice supported by the core network device”, where FIG. 6 lillustrates the slices and their associated MME’s.

Salkintzis teaches an eNodeB requesting service for a UE based on a category from a plurality of MMEs, where the MMEs are grouped based upon the categories supported and their associated slices.  The eNodeB selects an approporiate MME with the appropriate category and associated alice for the UE based on the information returned from the plurality of MMEs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Salkintzis US 20170245316.

As to claim 2:
Zong as described above does not explicitly teach:
wherein the first message is a broadcast message.

However, Salkintzis further teaches a plurality of setup messages capability which includes:
wherein the first message is a broadcast message.

(“Where more than one connected MME supports the indicated application category, selecting 616 the MME may include selecting one of the supporting MMEs based on MME capacity, MME overload conditions, or other suitable criteria. Where no connected MMEs support the indicated application category, the eNB may select an alternative (e.g., next best) MME. For example, the eNB 416 may select a MME in a “general purpose” or “mobile broadband” supporting network slice 112 in response to no connecting MMEs supporting a ApplicationCategory=Mission Critical or ApplicationCategory=Infrequent Messaging application category parameter 421. Alternatively, the eNB 416 may send an RRC connection reject message indicating that the indicated application category is not supported in response to no connected MMEs supporting the indicated application category.”; Salkintzis; 0147)
(where
“first message is a broadcast message”, where “eNodeB” maps to “access network device” and the “plurality of MMEs” are considered as associated in “core network device”
“For example, the eNB 416 may select a MME in a “general purpose” or “mobile broadband” supporting network slice 112” where the “setup messages” are considered as associated with the “supporting network slice”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the setup messages capability of Salkintzis into Zong. By modifying the messaging of Zong to include the messaging as taught by the setup messages of Salkintzis, the benefits of improved selection (Zong; 0008) with improved selection/attachment (Salkintiz; 0048) are achieved.

As to claim 4:
Zong as described above does not explicitly teach:
wherein the first message is a connection setup request message, wherein the connection setup request message is used by the access network device to set up a connection to the core network device, and wherein the method further comprises:
sending, by the core network device, a connection setup response message to the access network device, wherein the connection setup response message carries information used to indicate a slice supported by the core network device, and wherein the information used to indicate the slice supported by the core network device is used by the access network device to select the core network device for the UE.

However, Salkintzis further teaches a plurality of setup messages/response message/MME selection capability which includes:
wherein the first message is a connection setup request message, wherein the connection setup request message is used by the access network device to set up a connection to the core network device, and wherein the method further comprises:
sending, by the core network device, a connection setup response message to the access network device, wherein the connection setup response message carries information used to indicate a slice supported by the core network device, and wherein the information used to indicate the slice supported by the core network device is used by the access network device to select the core network device for the UE.
(“The eNB 416 selects 616 a MME associated with the indicated application category. In some embodiments, the selecting 616 the MME includes determining whether the eNB 416 is connected to any MMEs that support the indicated application category. For example, the eNB 416 may generate a list, 
(“Where more than one connected MME supports the indicated application category, selecting 616 the MME may include selecting one of the supporting MMEs based on MME capacity, MME overload conditions, or other suitable criteria. Where no connected MMEs support the indicated application category, the eNB may select an alternative (e.g., next best) MME. For example, the eNB 416 may select a MME in a “general purpose” or “mobile broadband” supporting network slice 112 in response to no connecting MMEs supporting a ApplicationCategory=Mission Critical or ApplicationCategory=Infrequent Messaging application category parameter 421. Alternatively, the eNB 416 may send an RRC connection reject message indicating that the indicated application category is not supported in response to no connected MMEs supporting the indicated application category.”; Salkintzis; 0147)
(where
”S1 Setup request...608”/FIG. 6 maps to “the first message is a connection setup request message”,
“Response 608”/”Served catetory 608”/FIG. 6 maps to “a connection setup response message”
“used by the access network device to select the core network device for the UE”
“supporting network slice 112”/”Slice A 604”/”Slice B 606” maps to “slice”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the setup messages/response message/MME selection capability of Salkintzis into Zong. By modifying the messaging of Zong to include the messaging as taught by the setup messages/response message/MME selection of Salkintzis, the benefits of improved selection (Zong; 0008) with improved selection/attachment (Salkintiz; 0048) are achieved.

As to claim 10:
Zong et al. discloses:
wherein the information used to indicate the slice supported by the core network device comprises a group identity of a core network device group to which the core network device belongs, and wherein the core network device group comprises one or more core network devices supporting a same slice.
(“FIG. 4 is a schematic diagram of using an MME group ID as a network slice ID”; Zong; 0048)
(“The network topology information of a network slice may include the following information: the quantity of MME Groups in the network slice, an attribute of each MME Group such as a deployment location of the MME Group, 

As to claim 17:
Zong as described above does not explicitly teach:
wherein the first message is a connection setup request message, wherein the connection setup request message is used by the access network device to set up a connection to the core network device, and wherein the core network device further comprises:
a transmitter, the transmitter configured to send a connection setup response message to the access network device, wherein the connection setup response message carries information used to indicate a slice supported by the core network device, and wherein the information used to indicate the slice supported by the core network device is used by the access network device to select the core network device for the UE.

However, Salkintzis further teaches a plurality of setup messages/response message/MME selection capability which includes:
wherein the first message is a connection setup request message, wherein the connection setup request message is used by the access network device to set up a connection to the core network device, and wherein the core network device further comprises:
a transmitter, the transmitter configured to send a connection setup response message to the access network device, wherein the connection setup response message carries information used to indicate a slice supported by the core network device, and wherein the information used to indicate the slice supported by the core network device is used by the access network device to select the core network device for the UE.
 (“The eNB 416 selects 616 a MME associated with the indicated application category. In some embodiments, the selecting 616 the MME includes determining whether the eNB 416 is connected to any MMEs that support the indicated application category. For example, the eNB 416 may generate a list, table, or other data structure that maps connected MMEs to application categories based on the served category parameter 609 received during the exchange 608 of S1 setup messages. The eNB 416 may then refer to the list, table, etc. when determining whether the eNB 416 is connected to any MMEs that support the indicated application category.”; Salkintzis; 0146)
(“Where more than one connected MME supports the indicated application category, selecting 616 the MME may include selecting one of the supporting MMEs based on MME capacity, MME overload conditions, or other suitable criteria. Where no connected MMEs support the indicated application category, the eNB may select an alternative (e.g., next best) MME. For example, the eNB 416 may select a MME in a “general purpose” or “mobile broadband” supporting 
(where
”S1 Setup request...608”/FIG. 6 maps to “the first message is a connection setup request message”,
“Response 608”/”Served catetory 608”/FIG. 6 maps to “a connection setup response message”
“Select and MME based on Application Category 616”/FIG. 6 maps to “used by the access network device to select the core network device for the UE”
“supporting network slice 112”/”Slice A 604”/”Slice B 606” maps to “slice”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the setup messages/response message/MME selection capability of Salkintzis into Zong. By modifying the messaging of Zong to include the messaging as taught by the setup messages/response message/MME selection of Salkintzis, the benefits of improved selection (Zong; 0008) with improved selection/attachment (Salkintiz; 0048) are achieved.

As to claim 18:
Zong discloses:
determine, based on information about one or more slices to which the UE is allowed to access and obtained information about one or ... slices supported by the access network device, whether the access network device or ... is located in a location area of the UE.
 (“At act 202, the network selection function may search for the topology information of the network slice based on the network slice name. The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns. The network selection function may further filter the selected MME Group from the topology information of the network slice based on information of an eNB requesting to allocate an MME, such as an eNB ID and/or a TAI supported by the eNB. If the TAI supported by the eNB in FIG. 6 is TA1 and the MME Group 1 and the MME Group 2 in the network topology information in FIG. 6 support TA1, the MME Group 1 and the MME Group 2 may be selected to serve the mobile terminal. If the network selection function selects the MME Group 1 to serve the mobile terminal, the network selection function may select a light-load MME from the MME list of the MME Group 1 to serve the mobile terminal, for example, the network selection function may select MME2. The network selection function may return information (such as IP address of MME2) of the selected MME2 to the eNB. The eNB may continuously execute a subsequent access flow.”; Zong; 0094)

(“FIG. 1 is a schematic diagram of network slices. In FIG. 1, three network slices (network slices 1, 2 and 3) are exemplarily shown. One network slice may form one virtual core network providing mobile network access service for a group of User Equipment (UE).”; Zong; 0005)
(where
“The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns. The network selection function may further filter the selected MME Group from the topology information of the network slice based on information of an eNB requesting to allocate an MME, ... and/or a TAI supported by the eNB”/”the network selection function may select the service node based on a network slice name, UE location information (such as radio access point ID and current TAI)”/”One network slice may form one virtual core network providing mobile network access service for a group of User Equipment (UE)” maps to “determining, by the core network device and based on information about one or ... slices to which the UE is allowed to access and obtained information about one or ... slices supported by the access network device, whether the access network device or ... is located in a location area of the UE”, where “TAI”/”UE location information...current TAI” maps to “location area of the UE”, “filter the selected” maps to “determining”, “xMBB.ns” “based on information about one...or...slices”, “One network slice may form one virtual core network providing mobile network access service for a group of User Equipment (UE)” maps to “which the UE is allowed to access”)

Claim(s) 5, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Salkintzis US 20170245316 and in further view of Sivavakeesar et al. US 20190357131.

As to claim 5:
Zong as described above does not explicitly teach:
sending, by the core network device, a configuration update message to the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.

However, Sivavakeesar et al. further teaches a slice support capability which includes:
sending, by the core network device, a configuration update message to the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.
(“The slice support information comprises hardware capability information from which said slice support information can be derived. The slice support 
(“In the procedure of FIG. 15, a core network node (e.g. Mobility Management function, AMF, SMF or the like) provides a slice ID and/or Tenant ID to a base station 5 (e.g. a target gNB before or after mobility) using a dedicated ‘slice update’ procedure.”; Sivavakeesar et al.; 0177)
(where
“core network node”/”SMF”/”core network” maps to “core network device”,
“base station”/”eNB”/”gNB”/”NR-BS” maps to “access network device”,
“configuration update message”,
“slice support”/”slice update” maps to “slice supported”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slice support capability of Sivavakeesar et al. into Zong. By modifying the messaging of Zong to include the slice support of Salkintzis, the benefits of improved slicing (Sivavakessar et al.; 0024) are achieved.

As to claim 8:
Zong as described above does not explicitly teach:
the information used to indicate the slice supported by the core network device is used to identify network slice selection assistance information (NSSAI) corresponding to one or more slices supported by the core network device or
... or
the information used to indicate the slice supported by the core network device comprises a slice identity (ID).

However, Sivavakeesar et al. further teaches a NSSAI capability which includes:
the information used to indicate the slice supported by the core network device is used to identify network slice selection assistance information (NSSAI) corresponding to one or more slices supported by the core network device or

(“In the procedure of FIG. 15, a core network node (e.g. Mobility Management function, AMF, SMF or the like) provides a slice ID and/or Tenant ID to a base station 5 (e.g. a target gNB before or after mobility) using a dedicated ‘slice update’ procedure.”; Sivavakeesar et al.; 0177)

... or
the information used to indicate the slice supported by the core network device comprises a slice identity (ID).
(“Each UE 3 may provide respective network slice selection assistance information (NSSAI) consisting of a set of parameters e.g., Network Slice Type ID”; Sivavakeesar et al.; 0072)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NSAAI support capability of Sivavakeesar et al. into Zong. By modifying the messaging of Zong to include the NSAAI capability of Salkintzis, the benefits of improved slicing (Sivavakessar et al.; 0024) are achieved.

As to claim 19:
Zong as described above does not explicitly teach:
send a configuration update message to the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.


send a configuration update message to the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.
 (“The slice support information comprises hardware capability information from which said slice support information can be derived. The slice support information may comprise information identifying at least one network slice template (NST) associated with at least one slice supported by the communication apparatus. The slice support information may comprise information identifying at least one area, of which the communication apparatus is part, and in which a communication device can be paged (e.g. at least one of a tracking area code and a radio access network (RAN) paging area code). The controller may be operable to end said message as part of an interface establishment procedure, over a core network to base station interface (e.g. an S1 or NG-C setup procedure). The message may be an interface setup request message for a core network to base station interface (e.g. an S1 or NG-C setup message). The controller may be configured to send said message as part of a configuration update procedure, for said communication apparatus, over a core network to base station interface (e.g. an eNB, gNB or NR-BS configuration procedure). The message may be a configuration update message (e.g. an eNB, gNB or NR-BS configuration update message).”; Sivavakeesar et al.; 0194)

(where
“core network node”/”SMF”/”core network” maps to “core network device”,
“base station”/”eNB”/”gNB”/”NR-BS” maps to “access network device”,
“configuration update message”/”slice update” maps to “configuration update message”,
“slice support”/”slice update” maps to “slice supported”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slice support capability of Sivavakeesar et al. into Zong. By modifying the messaging of Zong to include the slice support of Salkintzis, the benefits of improved slicing (Sivavakessar et al.; 0024) are achieved.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Salkintzis US 20170245316 and in further view of Sivavakeesar et al. US 20190357131 and Youn et al. US 20200120570.

As to claim 6:

sending, by the core network device, indication information to the access network device, wherein the indication information is used to instruct the access network device to reselect a core network device for the UE.

However, Youn et al. further teaches a reselection capability which includes:
sending, by the core network device, indication information to the access network device, wherein the indication information is used to instruct the access network device to reselect a core network device for the UE.
(“When the source SMF determines that SMF reselection is required (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.), the source SMF directly selects the target SMF (S2005).”; Youn et al.; 0390)
(“The source SMF may determines that SMF reselection is required based on the mobility event occurrence notification and/or the target gNB address of the UE (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.). In this case, UE session contexts and/or information (for example, at least one information of a data network name (DNN), a single network slice selection assistance information (S-NSSAI) (e.g., slice information), and subscription information) required for SMF selection may be sent to the source AMF (S2204).”; Youn et al.; 0424)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reselection capability of Youn et al. et al. into Zong. By modifying the messaging of Zong to include the reselection capability of Salkintzis, the benefits of improved loading (Youn et al.; 0390, 0424) are achieved.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Salkintzis US 20170245316 and in further view of Xu et al. US 20190387393.

As to claim 7:
Zong as described above does not explicitly teach:
receiving, by the core network device, a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.

However, Xu et al. further teaches an update capability which includes:
receiving, by the core network device, a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.
(“At step S300, the RAN node transmits a RAN-CN interface configuration update request message to the CN node. The RAN-CN interface configuration update request message is transmitted by the RAN node in order to transmit updated application layer information about a RAN-CN control interface instance. The RAN-CN interface configuration update request message may include at least one of a global gNB ID (or ng-eNB ID) or slice support indication of the RAN node.”; Xu et al.; 0114)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Xu et al. into Zong. By modifying the messaging of Zong to include the update capability of Xu et al., the benefits of improved slice support indication (Xu et al.; 0014) are achieved.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Salkintzis US 20170245316 and in further view of Xu et al. US 20190387393.

As to claim 9:
Zong as described above does not explicitly teach:
the information used to indicate the slice supported by the core network device is used to indicate whether the core network device is a default core network device.

However, Xu et al. further teaches a default capability which includes:
the information used to indicate the slice supported by the core network device is used to indicate whether the core network device is a default core network device.
(“At step S210, the CN node transmits a RAN-CN interface setup response message to the RAN node. The RAN-CN interface setup response message is transmitted by the CN node in order to transmit application layer information about a RAN-CN control interface instance. The RAN-CN interface setup response message may include clear information about a C-Plane function/node. The information about the C-Plane function/node may include a default/dedicated C-CPF ID. For example, the default/dedicated C-CPF ID may correspond to at least one of a “UE Usage Type”, a “DCN-ID”, a “Service Type”, a “DNN”, an “MDD”, a “Tenant ID” and a “Service Descriptor/Slice type”. Furthermore, the RAN-CN interface setup response message may include slice support indication of the CN node.”; Xu et al.; 0107)
(where
“default” maps to “default”)

.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis US 20170245316 in view of Zong US 20190021047.

As to claim 12:
Salkintzis as described above does not explicitly teach:
wherein the connection setup request message carries information about a slice supported by the access network device, and wherein the information about the slice supported by the access network device is used by the core network device to determine a location area identity list of the UE.

However, Zong further teaches a TA list capability which includes:
wherein the connection setup request message carries information about a slice supported by the access network device, and wherein the information about the slice supported by the access network device is used by the core network device to determine a location area identity list of the UE.
(“The name or IP address of a service node in the network slice may be acquired from the network slice name in the DNS manner as well as other 
(see FIG. 6)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TA list capability of Zong into Salkintzis. By modifying the messaging of Salkintzis to include the TA list as taught by the TA list of Zong, the benefits of improved selection/attachment (Salkintiz; 0048) with improved selection (Zong; 0008) are achieved.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis US 20170245316  in view of Zong US 20190021047 and in further view of Sivavakeesar et al. US 20190357131.

As to claim 13:
Salkintzis as described above does not explicitly teach:
receiving, by the access network device, a configuration update message from the core network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.

However, Sivavakeesar et al. further teaches a slice support capability which includes:
receiving, by the access network device, a configuration update message from the core network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the core network device.
 (“The slice support information comprises hardware capability information from which said slice support information can be derived. The slice support information may comprise information identifying at least one network slice template (NST) associated with at least one slice supported by the communication apparatus. The slice support information may comprise 
(“In the procedure of FIG. 15, a core network node (e.g. Mobility Management function, AMF, SMF or the like) provides a slice ID and/or Tenant ID to a base station 5 (e.g. a target gNB before or after mobility) using a dedicated ‘slice update’ procedure.”; Sivavakeesar et al.; 0177)
(where
“core network node”/”SMF”/”core network” maps to “core network device”,
“base station”/”eNB”/”gNB”/”NR-BS” maps to “access network device”,
“configuration update message”/”slice update” maps to “configuration update message”,
“slice support”/”slice update” maps to “slice supported”

.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis US 20170245316  in view of Zong US 20190021047 and in further view of Sivavakeesar et al. US 20190357131 and Youn et al. US 20200120570.

As to claim 14:
Salkintzis as described above does not explicitly teach:
receiving, by the access network device, indication information sent by the core network device; and

reselecting, by the access network device, a core network device for the UE according to the indication information.

However, Youn et al. further teaches a reselection capability which includes:
receiving, by the access network device, indication information sent by the core network device; and
reselecting, by the access network device, a core network device for the UE according to the indication information.
 (“When the source SMF determines that SMF reselection is required (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.), the source SMF directly selects the target SMF (S2005).”; Youn et al.; 0390)
(“The source SMF may determines that SMF reselection is required based on the mobility event occurrence notification and/or the target gNB address of the UE (e.g., a case where the UE deviates from an area served by the source SMF, a case for reducing a load burden of a specific SMF among SMFs capable of serving the UE at present, etc.). In this case, UE session contexts and/or information (for example, at least one information of a data network name (DNN), a single network slice selection assistance information (S-NSSAI) (e.g., slice information), and subscription information) required for SMF selection may be sent to the source AMF (S2204).”; Youn et al.; 0424)
(also see FIGs. 20 and 22)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reselection capability of Youn et al. et al. into Salkintzis. By modifying the messaging of Salkintzis to include the reselection capability of Salkintzis, the benefits of improved loading (Youn et al.; 0390, 0424) are achieved.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis US 20170245316 in view of Zong US 20190021047 and in further view of Xu et al. US 20190387393.

As to claim 15:
Salkintzis as described above does not explicitly teach:
receiving, by the core network device, a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.

However, Xu et al. further teaches an update capability which includes:
receiving, by the core network device, a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.
(“At step S300, the RAN node transmits a RAN-CN interface configuration update request message to the CN node. The RAN-CN interface configuration update request message is transmitted by the RAN node in order to transmit updated application layer information about a RAN-CN control interface instance. The RAN-CN interface configuration update request message may include at least one of a global gNB ID (or ng-eNB ID) or slice support indication of the RAN node.”; Xu et al.; 0114)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Xu et al. into Salkintzis. By modifying the messaging of Salkintzis to include the update capability of Xu et al., the benefits of improved slice support indication (Xu et al.; 0014) are achieved.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong US 20190021047 in view of Xu et al. US 20190387393.

As to claim 20:
Zong as described above does not explicitly teach:
receive a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.

However, Xu et al. further teaches an update capability which includes:
receive a configuration update message from the access network device, wherein the configuration update message is used to update the information used to indicate the slice supported by the access network device.
 (“At step S300, the RAN node transmits a RAN-CN interface configuration update request message to the CN node. The RAN-CN interface configuration update request message is transmitted by the RAN node in order to transmit 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Xu et al. into Zong. By modifying the messaging of Zong to include the update capability of Xu et al., the benefits of improved selection (Zong; 0008)  with improved slice support indication (Xu et al.; 0014) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190174358 – teaches delivery of updated sliced IDs supported by a core network to a base station (see para 0139).
US 20190037531 – teaches MMEs with associated tracking areas (see para. 0064).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464